Citation Nr: 0929470	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  04-07 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran had verified active military service from October 
1944 to March 1946 and from October 1950 to November 1957.  
He died in June 1993, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The Board previously remanded this 
case in January 2005 and May 2007.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Medical documentation from the time of the Veteran's 
death indicates diagnoses of metastatic cancer (of the 
prostate), septic shock, respiratory failure, congestive 
heart failure, and ischemic cardiomyopathy.

2.  At the time of death, the Veteran's service-connected 
disabilities included a gunshot wound of the right thigh with 
retained foreign bodies, residuals of a gunshot wound to the 
left leg, and mild prostatitis.

3.  The diseases causing the Veteran's death have not been 
shown to be etiologically related to service or to a service-
connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for the cause of the Veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including malignant tumors and cardiovascular diseases, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

Service connection may be granted for the cause of the 
Veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Board observes that the Veteran died in June 1993 at a 
private medical facility.  His death certificate does not 
specify the disabilities causing death, although it is noted 
that his death was entirely due to natural causes.  As 
described in further detail below, however, a June 1993 
hospital report contains diagnoses of metastatic cancer 
(noted in the report to involve the prostate), septic shock, 
respiratory failure, congestive heart failure, and ischemic 
cardiomyopathy.

At the time of death, the Veteran's service-connected 
disabilities included a gunshot wound of the right thigh with 
retained foreign bodies, residuals of a gunshot wound to the 
left leg, and mild prostatitis.

In this case, the appellant has essentially set forth two 
arguments.  First, she has asserted that the Veteran's in-
service kidney problems had a direct effect on the diseases 
leading to death.  She and her daughter provided testimony as 
to this theory of the case during an October 2004 Travel 
Board hearing.  Second, she indicated in an April 2007 letter 
that the Veteran's service-connected prostatitis was a 
contributing factor as well.

In reviewing the Veteran's service treatment records, the 
Board first notes the absence of any evidence of 
cardiovascular disorders or carcinoma of the prostate at that 
time.  In June 1955, he was hospitalized with diagnoses of 
chronic glomerulonephritis, chronic non-gonococcic 
prostatitin, and acute cystitis, following complaints of 
bloody urine, burning urination, and frequency for three 
days.  It was during this hospitalization that he developed 
acute prostatitis as well.  A September 1955 record contains 
a diagnosis of chronic kidney disease, albeit without further 
explanation.  A November 1957 medical report indicates that 
the Veteran had been subsequently noted to have albuminuria 
"more or less consistently."  He was again diagnosed with 
glomerulonephritis, and the report reflects that the Veteran 
was "being separated from military duty and since this is a 
service[-]connected disability, it is recommended that he be 
presented before a medical board for evaluation."  Medical 
Board proceedings were subsequently carried out in November 
1957, just prior to separation.

Subsequent to service, in April 1958, the Veteran underwent a 
VA examination in conjunction with a claim for service 
connection for a kidney condition.  Intravenous urography 
revealed the kidneys to be normal in terms of size, shape and 
position.  The psoas muscles were fairly well demarcated.  
There were no opaque calculi visible along the urinary 
tracts.  Excretion studies revealed good function on both 
sides and normally outlined urinary tracts.  The RO denied 
the Veteran's claim in May 1958 on the basis that that there 
was no kidney disease found.  

The report of a January 1979 VA examination indicates 
complaints regarding the kidneys, but the examination report 
reflects no findings pertaining to the kidneys.  A VA 
hospital report covering the period from February to March of 
1979 also does not contain any notations regarding the 
kidneys.  A July 1982 VA examination report addresses only 
the Veteran's service-connected gunshot wounds.  Two private 
doctors' notes from October 1982 also concern only lower 
extremity symptomatology.  

A VA treatment record from May 1989 indicates treatment for 
prostatism, and the Veteran was also noted to have a history 
of "chronic kidney disease" and high blood pressure.  He 
separately reported elevated blood pressure for fifteen years 
and nocturia, frequency, and pain for the past four months.  
He was hospitalized for several days at a VA facility in July 
1989 and was noted to have a prostate mass found upon rectal 
examination.  A prostate biopsy was performed, and he 
tolerated the procedure well.  The hospital report also 
indicates that he had hypertension.

A private medical statement (apparently the first page of a 
letter) from January 1990 indicates that the Veteran began 
treatment in September 1989 after going to a VA hospital and 
having a workup that revealed carcinoma of the prostate.  The 
doctor further noted that the Veteran had chronic kidney 
disease and was known to have hypertension on and off for 
several years.  

The claims file contains the report of the Veteran's private 
hospitalization at the time of death in June 1993.  The final 
diagnoses were noted to be metastatic cancer, septic shock, 
respiratory failure, congestive heart failure, and ischemic 
cardiomyopathy.  The report contains a notation of the 
Veteran's history of prostatic cancer treated with surgery, 
radiation, and chemotherapy.  The Veteran also had a history 
of hypertension and coronary artery disease.  While in the 
emergency room, he had respiratory distress.  During the 
hospitalization, the Veteran's kidney function also got worse 
secondary to sepsis and hypoprofusion secondary to low blood 
pressure.  A lumbar puncture was recommended but not 
performed.  The Veteran's condition gradually deteriorated, 
and he became unresponsive and was pronounced dead "of a 
cardiac arrest."  

In support of her claim, the appellant has submitted a 
statement from Jonathan S. Leibowitz, M.D., who noted that he 
had "reviewed the medical records" of the Veteran.  Dr. 
Leibowitz stated that the Veteran was diagnosed with chronic 
glomerulonephritis in October 1957 and that "this was 
determined to be a service connected disability."  Dr. 
Leibowitz also noted that the Veteran, when hospitalized in 
May 1993, was noted to have an elevated serum creatinine, 
metabolic acidosis, and hypocalcanea.  These findings were 
noted to be "likely related to his chronic kidney condition 
mentioned above."  Also, Dr. Leibowitz opined that having a 
chronic glomerulonephritis for 36 years could undoubtedly 
wreak havoc on one's body and metabolic systems, thus 
predisposing one to an immuno-compromised state.  Therefore, 
entering the intensive care unit with sepsis and renal 
insufficiency at baseline "clearly contributes to the odds 
of death."  

During the October 2004 Travel Board hearing, the Veteran's 
daughter confirmed that Dr. Leibowitz "did not treat my 
father."  Rather, "we explained to him what was going on, 
he reviewed the paperwork and he gave us a medical opinion 
letter."

In view of the above evidence, the Board requested a Veterans 
Health Administration (VHA) opinion, which was furnished in 
February 2006.  The VHA doctor, who reviewed the claims file, 
summarized the relevant service treatment records and noted 
that there was no documentation of further treatment until 
1979 and that the only evidence of any renal disease in the 
record after 1958 was a finding of 2+ proteinuria in 1989.  
Based on a review of the available medical records, the 
doctor found that it was not possible to establish a 
relationship between the diagnosis of glomerulonephritis at 
the time of separation from service and the conditions 
contributing to the Veteran's death in 1993.  The finding of 
hypertension and 2+ proteinuria in 1989 did not establish a 
relationship between the earlier diagnosis of 
glomerulonephritis and "these observations 30 years later."

The Board does note that the VHA doctor found it to be 
"unfortunate" that no records covering the period of time 
between service and the 1989 findings were available.  In 
this regard, after obtaining signed release forms, the 
Appeals Management Center (AMC) in Washington, DC requested 
medical records from two private facilities cited by the 
appellant.  One of these facilities was noted to have treated 
the Veteran between 1955 and 1993.  However, both facilities 
notified the AMC that they had no records of the Veteran.  

In reviewing the above evidence, the Board has fully 
considered the appellant's arguments that that the in-service 
kidney problems had a direct effect on the diseases leading 
to death, and that the Veteran's service-connected 
prostatitis was a contributing factor as well.

The appellant has submitted supporting evidence for her first 
argument in the form of Dr. Leibowitz's opinion.  While Dr. 
Leibowitz's opinion is unambiguous ("clearly contributes to 
the odds of death"), the basis for this opinion is not 
entirely apparent.  He stated that he had reviewed "the 
medical records of" the Veteran, but it is not clear that he 
reviewed all records contained in the claims file, including 
the cited VA examination reports immediately following 
service.  Notably, Dr. Leibowitz stated that the Veteran's 
in-service kidney condition had been determined to be 
"service connected"; this term was in fact utilized in an 
in-service November 1957 report, but the prior rating 
decisions of record clearly show that service connection was 
never established for any kidney disorders and was 
specifically denied in May 1958.  Without a claims file 
review, and given the more than 20-year lapse of instances of 
genitourinary treatment between 1958 and 1979, Dr. 
Leibowitz's assertion that the Veteran had chronic 
glomerulonephritis for 36 years appears to be without basis 
in fact.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  

The Board is aware that a review of the Veteran's claims 
file, or lack thereof, is not the only dispositive factor in 
such cases.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) noted that a claims file review is one means 
by which an examiner can become familiar with the facts 
necessary to form an expert opinion, but there are other 
means by which a private physician can become aware of 
critical medical facts, notably by treating the claimant for 
an extended period of time.  In this case, however, the 
Veteran's daughter confirmed at the October 2004 hearing that 
Dr. Leibowitz was not one of the Veteran's treating 
physicians. 

By contrast, the reviewing VHA doctor who provided the 
February 2006 opinion did consider all medical records in the 
claims file and stressed the gap in treatment records between 
1958 and 1979.  The doctor noted that the only evidence of 
any renal disease following 1958 was the finding of 
hypertension and 2+ proteinuria in 1989.  Based on this 
review, the VHA doctor could not establish a relationship 
between the diagnosis of glomerulonephritis in service and 
the conditions leading to death in 1993.  

Given that the VHA opinion was based upon a review of the 
Veteran's complete medical history and contains a clear 
rationale, the Board must find that it has far greater 
probative value than the opinion of Dr. Leibowitz.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (the Board may favor 
the opinion of one competent medical professional over that 
of another so long as an adequate statement of reasons and 
bases is provided).  In view of this, the Board finds that 
the evidence does not support a causal connection between the 
in-service glomerulonephritis and any disease causing the 
Veteran's death.

As to the appellant's other argument, regarding the causal 
role of service-connected prostatitis, there is no medical 
opinion or other documentation of record whatsoever 
supporting such a causal relationship between prostatitis and 
any disability leading to death, including carcinoma of the 
prostate.  

While the Board is empathetic with the appellant in view of 
the death of the Veteran, the Board may not go beyond the 
factual evidence presented in this instance to provide a 
favorable determination.  In this case, the appellant, as a 
layperson who has no apparent training in the field of 
medicine, has not been shown to be competent to provide an 
opinion with regard to medical causation.  The same is true 
of her daughter, who also testified at the October 2004 
hearing.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the Board concludes that no disabilities incurred 
either as a result of service or as secondary to a service-
connected disability caused the Veteran's death or 
contributed substantially or materially to cause his death.  
Therefore, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death, and the claim must be 
denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the current claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the appellant in a series of 
letters issued between February 2002 and July 2005.  Also, in 
March 2006, the appellant was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, as this appeal concerns a claim for service 
connection for the cause of the Veteran's death, the Board 
has also considered the holding of the Court in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In this case, the Court 
determined that notification in such cases must include: (1) 
a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  Id.

In this case, the May 2002 notice letter contained an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.  Subsequent statements by the appellant and her 
representative indicate her awareness of the Veteran's 
service-connected disabilities and of the type of evidence 
needed to substantiate her claim based upon a previously 
service-connected disorder.  During the October 2004 Travel 
Board hearing, the appellant's representative noted that the 
Veteran suffered from "chronic prostatitis as well as 
residuals of gunshot wounds."  In an April 2007 statement, 
the appellant challenged VA's contention that the Veteran did 
not die because of a service-connected disorder, indicating 
that she had reviewed a July 1989 VA form marked "service 
connected conditions" and that a prostate gland condition 
was clearly noted in that form.  She also cited to an excerpt 
from 38 C.F.R. § 3.312.  

Given the above statements, the Board is fully satisfied that 
the appellant has actual knowledge of the elements needed to 
satisfy her claim, as defined in Hupp.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  Accordingly, the 
Board finds that any notice errors in light of Hupp are not 
prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007) (for a determination that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair").

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  Efforts have been made 
to obtain all of the Veteran's medical records.  As noted 
above, efforts to obtain records of treatment of the Veteran 
between 1955 and 1993 from two separate facilities have 
proven unsuccessful.  The Board also notes that a VHA opinion 
has been obtained in conjunction with this appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


